Citation Nr: 0907181	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-03 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to October 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.

The veteran presented testimony at a video hearing chaired by 
the undersigned Veterans Law Judge in January 2009.  A 
transcript of the hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The service treatment records reflect repeated complaints of 
low back pain beginning in October 1980, and continuing 
through October 1981, when he was discharged.  As it happens, 
however, no clinical diagnosis to account for these 
complaints was established.  

Post-service medical records also reflect complaints of low 
back pain beginning several years after service, and in 
October 2005, the Veteran underwent a VA examination of the 
spine.  The claims file was reviewed in conjunction with that 
examination.  The diagnosis was muscle spasm of the lumbar 
spine, and the examiner concluded that this condition was 
unrelated to incidents in service.  Importantly, however, the 
examination report indicates questionable sclerosis of the 
right sacroiliac joint, and that MRI results were pending.  
The record does not currently contain the October 2005 MRI 
results.  This should be accomplished.  

Additionally, at his January 2009 video hearing, the Veteran 
reported pertinent private treatment, the reports of which 
are not of record.  On remand, the Veteran should be accorded 
another opportunity to provide information regarding any 
post-service low back treatment. 

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be asked to identify 
all places of post service back 
treatment.  After obtaining any 
necessary release forms from the 
Veteran and any other required 
information, records of the 
post-service low back treatment he 
identifies should be obtained and 
associated with the claims folder.

2.	Records of treatment at the Birmingham 
VA facility since April 2005, including 
the report of the lumbar spine MRI 
conducted in October 2005, should be 
obtained and associated with the claims 
file.

3.	Once the above development is 
completed, refer the file to the 
physician who examined the Veteran for 
VA purposes in October 2005, or to 
another appropriate examiner if the 
original one is unavailable.  Ask this 
person to re-familiarize him/herself 
with the Veteran's pertinent history, 
including the October 2005 MRI results, 
and in the event any sclerosis or other 
low back disorder (aside from muscle 
spasm) is found, provide an opinion as 
to whether it is at least as likely as 
not, i.e., a 50 percent probability or 
greater, that such diagnosed low back 
disorder is related to an event, 
injury, or disease that occurred in 
service, including the in-service 
complaints of low back pain.  A 
complete rationale should be provided 
for all opinions expressed.

4.	Following completion of the above, the 
RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




